Citation Nr: 1211106	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to November 1982, and from January 2003 to June 2003.  He also had service with the Alabama Army National Guard, including a period of active duty for training (ACDUTRA) in July 2002, until his discharge from the National Guard in August 2003; presumably this includes other periods of ACDUTRA and of inactive duty training (INACDUTRA).  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Subsequently, the Board remanded these issues, along with a claim characterized as service connection for an acquired psychiatric disorder, to include PTSD, for further development in an August 2010 decision.  The Board notes that on remand the Veteran was granted service connection for depression and anxiety in a December 2011 rating decision.  While the Veteran's accredited representative's written brief on appeal maintained the issue of "entitlement to service connection for Posttraumatic Stress Disorder (PTSD), claimed as Depression and Anxiety," the Board notes that such issue is no longer on appeal in view of the December 2011 rating decision.  

Whereas there is no prohibition against a veteran being service-connected for more than one psychiatric condition, 38 C.F.R. §  4.14 nonetheless prohibits evaluating the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14 (noting that "the evaluation of the same manifestation under different diagnoses [is] to be avoided").  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  The Federal Circuit found that it was possible evidence could be received that reflected that two conditions resulted in different manifestations, thus allowing the two conditions to be separately rated.  Id.  For example, in Amberman, the Federal Circuit stated that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Id.  But in view of the manner in which the issue had been characterized, the fact of the matter remains that, however diagnosed, the veteran was awarded service connection for an acquired psychiatric disorder.  As such, the issue on appeal was granted in full on remand in the December 2011 rating decision, so it is no longer on appeal.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's low back disorder, currently diagnosed as thoracolumbar scoliosis and minimal spondylosis, existed prior to his period of verified ACDUTRA and his second period of active service.  

2.  Clear and unmistakable evidence demonstrates that the Veteran's low back disorder did not permanently increase in severity during or as a result of service.  

3.  Clear and unmistakable evidence demonstrates that the Veteran's gout existed prior to his second period of active service.  

4.  Clear and unmistakable evidence demonstrates that the Veteran's gout disorder did not permanently increase in severity during or as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder, currently diagnosed as thoracolumbar scoliosis and minimal spondylosis, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.304, 3.306 (2011).  

2.  The criteria for entitlement to service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been satisfied by information provided to the Veteran in letters from the RO dated in October 2004, July 2005, September 2010, and November 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in December 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the September 2010 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met.  

The Board also notes that some service treatment records are evidently unavailable from the National Personnel Records Center (NPRC).  In its August 2010 remand, the Board requested records concerning the Veteran's first period of active service from August 1982 to November 1982.  Documentation is found in the claims file that the RO attempted to obtain these records without success in September 2010.  In November 2011 the RO made a formal finding that any further effort to search for these records would be futile after its several attempts had all been unsuccessful.  The Board is mindful that, in a case such as this, where some service treatment records may be lost or unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that not all of the Veteran's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  

The Board also finds that the duty to assist has been fulfilled regarding these claims as VA and private medical records relevant to these matters have been requested or obtained.  The Veteran has also been provided with a VA examination.  The available medical evidence is sufficient for an adequate determination of the issues on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  

Clear and unmistakable evidence that the disability existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Low Back Disorder

The Veteran seeks service connection for a low back disorder.  He essentially contends that he injured his back during his second period of active service or that while this disorder preexisted his entry into service, a low back disorder was aggravated during his second period of active duty for which he is eligible for VA benefits.  

In between the Veteran's first period of active service in 1982 and his second period of active service in 2003, a May 1994 private medical record noted that the Veteran was seen for lower back pain and other complaints.  The examiner noted subjective lumbar tenderness and that there was no obvious scoliosis.  

Private medical records dated in January 1995, March 1995, February 1996, and August 1999 indicated that the Veteran was seen for low back pain.  The examiner diagnosed chronic back pain in February 1996 and noted a past medical history of back pain in August 1999.  

An April 2002 private medical record noted that the Veteran complained of constant lumbar pain which was isolated to the low back and without radiation.  The examiner questioned whether there was a history of scoliosis.  The examiner diagnosed a low back strain and provided the Veteran with a lumbar brace.  

National Guard treatment records show that the Veteran complained of back pain during a period of ACDUTRA in July 2002 at Fort Chaffee.  The Veteran said the back pain started after pulling a rope for bridging (he was a bridge crewmember in the Guard) and jumping off a five-ton truck in the dark.  The treatment record noted that the Veteran had prior back problems before the period of ACDUTRA.  The examiner diagnosed lower back pain.  A separate medical statement noted that the injury occurred in the line of duty.  

Another National Guard treatment record revealed that the Veteran did not complain of any back problems during his annual medical review in November 2002.  

Lay statements from two fellow soldiers dated in November 2004 asserted that the Veteran fell on an obstacle or confidence course at Fort Benning in Georgia after their unit was called up for active duty in approximately March 2003.  They claimed that he hurt his back when he fell and that his back continued to hurt him since that incident.  Available service treatment records found in the claims file do not show that the Veteran was seen at sick call for any fall at the obstacle course or for any complaint about an injury to his back.  

Post-service VA treatment records dated from August 2003 to July 2010 showed occasional treatment for chronic back pain.  For example, an X-ray study of the spine at VA in October 2003 revealed thoracolumbar scoliosis and minimal spondylosis of the mid-thoracic spine.  Another October 2003 VA medical record indicated that the Veteran told the examiner that his intermittent low back pain began more than 10 years before and he denied any history of an injury.  The Veteran also told this examiner that a doctor had told him when he was in his mid-20's (or sometime during the late 1980s) that he had scoliosis.  

The Veteran underwent a VA examination in October 2010.  The Veteran told the examiner that he fell on the monkey bars at Fort Benning in approximately March 2003 and developed an increase of his back pain condition, including intermittent flare-ups.  Examination revealed normal posture and gait, but scoliosis.  The Veteran failed to appear for updated X-rays, according to the examiner.  Diagnosis was thoracolumbar scoliosis and minimal spondylosis.  

The VA examiner, after review of the claims file, opined that the Veteran had a preexisting low back condition.  The VA examiner also opined that this preexisting low back condition was less likely than not permanently increased in severity during military service from January to June in 2003.  The examiner's rationale was based upon a review of the information in the claims file and, in part, because the immediate post-service X-rays in October 2003 did not support any notion that there had been an increase or progression in severity.  The examiner stated that there was no objective evidence to support or provide a measureable increase in severity other than the Veteran's subjective report.  

The October 2010 VA examiner also opined that a separate, current low back disorder did not have its onset either during the Veteran's second period of active service from January 2003 to June 2003 or during a period of ACDUTRA in July 2002.  

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's low back disorder.  In a case such as this where it appears that service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare, 1 Vet. App. at 367.  The Board must point out, however, that the O'Hare precedent does not raise a presumption that any missing medical records would, if they still existed, necessarily support the claim.  

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

In pertinent part, Wagner held that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  

In this case, there is no question that the file contains clinical evidence of currently diagnosed scoliosis and spondylosis.  The pertinent inquiry in this case involves whether or not the Veteran's currently diagnosed scoliosis and spondylosis were incurred in or aggravated by his second period of active service.  In this regard, the Board must initially establish whether the low back disorder existed prior to the Veteran's second period of active service.  

Available service treatment records provide no indication that any back disorder was noted upon entry into any period of service, including active duty service in 2003.  On the November 2002 National Guard annual medical certificate, issued two months before the Veteran entered into his second period of active service, there is no notation of any spinal abnormality or medical disorder.  However, even so, the Board finds that the file contains evidence which clearly and unmistakably establishes that a low back disorder existed prior to the Veteran's entry into his second period of active service in January 2003.  As noted above, the Veteran told an examiner during his October 2003 VA visit that his intermittent low back pain began more than 10 years before and that a doctor had told him when he was younger that he had scoliosis.  In his VA Form 9, Substantive Appeal, the Veteran also conceded that it was true that he had some back trouble before his activation from the National Guard.  The VA examiner also opined that the Veteran's history of lower back complaints strongly supported the view that the Veteran's scoliosis and spondylosis preexisted service.  The Board notes that in light of such clear and unmistakable evidence, it must reach the conclusion that the Veteran's low back disorder clearly and unmistakably existed prior to service.  

The Board further finds clear and unmistakable evidence demonstrating that the Veteran's preexisting low back disorder did not increase in severity during his second period of active service.  Although he was seen during a period of ACDUTRA in July 2002 for lower back pain, the Veteran apparently did not complain about any lumbar spine abnormality when seen several months later in November 2002 for his annual medical certificate from the National Guard.  Available service treatment records do not show any treatment for his back during active service in 2003.  Therefore, there is no indication of an increase in severity during active service, as may be indicated by a chronic worsening of the back disorder during service.  While there is evidence that the Veteran injured his back during a period of ACDUTRA six months before his last period of active service, as will be explained comprehensively later herein, there is no competent or credible lay or medical evidence that this cause a chronic worsening of his preexisting condition persisted and worsened into active service.    

Of substantial probative value in this regard is the medical conclusion of the October 2010 VA examiner to the effect that the Veteran's preexisting low back condition was less likely than not permanently increased in severity during active duty service from January to June in 2003.  The examiner's rationale was based upon a review of all the information in the claims file, including the Veteran's subjective report.  Even assuming the Veteran did fall off the monkey bars at Fort Benning during service in March 2003, the VA examiner has concluded in effect that there was no functional impairment and that the Veteran's scoliosis and spondylosis did not worsen beyond the natural progression of these diseases during active service in 2003.  There is also no medical evidence in the claims file to indicate that his service experience had brought about the scoliosis and spondylosis.  In other words, according to the VA examiner, the evidence of record supports a finding that scoliosis and spondylosis existed prior to the Veteran's second period of active service and was not permanently aggravated beyond the natural progression of these conditions by his active service in 2003.  

The Court has held that a medical conclusion that a Veteran's preexisting condition has not progressed at a rate greater than is usual for such disorders was sufficient to rebut the presumption of aggravation and establish that the in-service worsening of the Veteran's disorder was due to the natural progress of the disease.  See Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  In addition, among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, the Board finds that the conclusions of the thorough and detailed October 2010 VA examination are sufficient to rebut the presumption of aggravation and establish that the Veteran's symptoms of a low back disorder, during service and since, were due to the natural progress of his scoliosis and spondylosis disorders.  

In light of the evidence of record, the Board finds that the Veteran's low back disorder, diagnosed as thoracolumbar scoliosis and minimal spondylosis, was shown by clear and unmistakable evidence to have existed prior to service with no increase in severity during or as a result of service.  Accordingly, the Board finds that the presumption of aggravation does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303; see Wagner, 370 F.3d at 1096.  

Gout

The Veteran seeks service connection for gout.  He essentially contends that while gout in his right knee preexisted his second period of active service it was aggravated during his second period of active duty, and gout in the left hip was a new problem in service for which he is eligible for VA benefits.  

A National Guard treatment record revealed that the Veteran did not complain of any gout problems during his annual medical review in November 2002 two months before he began his second period of active service.  

A private medical record dated in January 2003 (approximately one week before the Veteran's second period of active duty began) noted an attack of gout in the right knee.  

Service treatment records show that he was seen later in January 2003 at the beginning of the Veteran's second period of active service.  He was not in pain.  A history of gout in the right knee was noted as under good control with medication.  This examiner indicated there had been at least two episodes and that right knee gout had been noted in August 2002.  

A February 2003 service treatment record noted that the Veteran was seen for left hip pain of one day's duration.  A history of gout was noted with insidious onset.  The Veteran requested a refill of the medication he took for gout.  Assessment was probable gout flare-up.  

Post-service, VA treatment records dated from August 2003 to July 2010 showed occasional treatment for gout.  

An April 2005 VA medical record included a plan of action for gout with advice to the Veteran to avoid using alcohol because it was a causative factor.  

A May 2010 VA medical record noted that the Veteran's gout was then stable.  

The Veteran underwent a VA examination in October 2010.  Diagnosis was intermittent gout.  The VA examiner opined that the Veteran had a preexisting gout disorder prior to entering his second period of active service in January 2003.  The examiner also opined that this preexisting intermittent gout disorder was as likely as not permanently increased in severity during active service in 2003.  However, the examiner's rationale indicated the opposite conclusion because the examiner explained that the laboratory evidence did not support that the preexisting condition was increased or had progressed in severity during the Veteran's second period of active duty.  The VA examiner also went on to state that there was no evidence to support or provide a measureable increase in severity of gout episodes as the claims file indicated two episodes of gout in 2004 and one episode in 2005 with no other episodes reported.  Therefore, and for the reasons that will be set forth in the analysis below, it is clear that the VA examiner stated that it was less likely than not that this was a permanent increase in severity due to the natural progression of the condition.  

The October 2010 VA examiner also found, based on a review of the claims file, that the Veteran's current gout disorder did not have its onset either during service in 2003 or during a period of ACDUTRA in July 2002.

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's gout disorder.  As noted above, Wagner v. Principi held that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for direct service connection.  See Wagner, 370 F.3d at 1094-96; 38 U.S.C.A. § 1153.  

In this case, there is no question that the file contains clinical evidence of a currently diagnosed gout disorder.  The pertinent inquiry in this case involves whether or not the Veteran's currently diagnosed intermittent gout disorder was incurred in or aggravated by his second period of active service.  In this regard, the Board must initially establish whether the gout disorder existed prior to the Veteran's second period of active service.  

Available service treatment records provide no indication that any gout disorder was noted upon entry into any period of service, including active duty service.  On the November 2002 National Guard annual medical certificate, issued two months before the Veteran entered into his second period of active service, there is no notation of any gout disorder.  However, even so, the Board finds that the file contains evidence which clearly and unmistakably establishes that a gout disorder existed prior to the Veteran's entry into his second period of active service in January 2003.  As noted above, a private medical record dated about a week before the Veteran entered his second period of active service in January 2003 noted an attack of gout in the right knee.  A service treatment record at the beginning of the Veteran's period of active service in January 2003 noted a history of gout in the right knee, including at least two prior episodes.  The October 2010 VA examiner also opined that the Veteran's gout disorder preexisted his second period of active service based on a review of the evidence in the claims file.  There is no clinical evidence on file to the contrary.  The Board notes that in light of such clear and unmistakable evidence, it must reach the conclusion that the Veteran's intermittent gout disorder clearly and unmistakably existed prior to service.  

The Board further finds clear and unmistakable evidence demonstrating that the Veteran's preexisting gout disorder did not increase in severity during his second period of active service.  Available service treatment records in January and February 2003 detail a history of gout in the right knee under good control and a probable flare-up in the left hip.  However, there is no indication of an increase, as may be indicated by a chronic worsening of the gout disorder, during service.  While there is evidence that the Veteran was prescribed a refill of medication for gout in service; there was no evidence that his left hip pain in 2003 constituted anything more than a temporary flare-up of gout.  Of substantial probative value in this regard is the medical conclusion of the October 2010 VA examiner to the effect that the Veteran's gout did not worsen beyond the natural progression of the disease during military service.  See Stadin v. Brown, 8 Vet. App. 280, 285 (1995) (holding that a medical conclusion that a Veteran's preexisting condition has not progressed at a rate greater than is usual for such disorders was sufficient to rebut the presumption of aggravation and establish that the in-service worsening of the Veteran's disorder was due to the natural progress of the disease).  

It is true that the VA examiner's medical opinion was less than clear and probably contained one or more typographical errors.  In essence, the VA examiner stated that there was no evidence to support that the Veteran's preexisting gout disorder had increased in severity during his second period of active service.  Although the examiner also stated at one point that it was as likely as not that the Veteran's preexisting gout disorder was permanently increased in severity during service in 2003 this statement is inconsistent with the examiner's given rationale and the remainder of the examination report.  For example, the examiner noted that laboratory evidence did not support that the preexisting gout was increased or progressed in severity during the Veteran's second period of active service.  At another point in his opinion, the examiner stated that there was no evidence in the record to support or provide a measureable increase in severity of gout episodes and that it was less likely than not that the Veteran had experienced a permanent increase in severity.  

The Board believes that a correct reading of the examiner's medical opinion indicates that a typographical error was made when it was stated that it was as likely as not that the preexisting gout condition had permanently increased during service.  It is clear to the Board that the VA examiner meant to state that the preexisting gout disorder was not likely permanently increased during service in 2003.  Nevertheless, it is clear what the examiner meant to say based on the context, rationale, and corollary answers found in the October 2010 medical opinion.  There is no medical evidence in the claims file to indicate that the Veteran's service experience had brought about the gout in either his right knee or his right hip.  In other words, according to the VA examiner, the evidence of record supports a finding that the Veteran's intermittent gout disorder existed prior to the Veteran's second period of active service and was not permanently aggravated beyond the natural progression of the condition by service.  

In this case, the Board finds that the context and rationale of the October 2010 VA medical examination and opinion are sufficient to rebut the presumption of aggravation and establish that the Veteran's symptoms of a gout disorder, during service and since, were due to the natural progress of his intermittent gout disorder.  The fact that the Veteran noticed gout in his right knee before his second period of active service and in his right hip during his second period of active service does not change this conclusion, particularly In view of the medical evidence of record taking this into account.  

In light of the evidence of record, the Board finds that the Veteran's gout disorder was shown by clear and unmistakable evidence to have existed prior to service with no increase in severity during or as a result of service.  Accordingly, the Board finds that the presumption of aggravation does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303; see Wagner, 370 F.3d at 1096.  

Conclusion

In making the above determinations, the Board has carefully considered the Veteran's lay assertions.  He essentially contended that his low back and gout disorders arose during his second period of active duty or that any increase in the severity of either was due to his experiences in service.  Although the Veteran's lay assertions are generally considered competent to assess pre-service and in-service symptomatology, he has not been shown to possess the requisite medical training or credentials needed to render an opinion regarding the diagnosis or degree of aggravation of scoliosis, spondylosis, or gout.  Therefore, his lay opinion in these matters does not constitute competent medical evidence in support of his claims and lacks probative value with regard to these issues now on appeal.  See Jandreau, 492 F.3d at 1376-77.  While the Veteran is certainly competent to state that he had trouble with both his back and with gout in service and assume him credible, in view of the medical evidence which takes into account the Veteran's treatment in service, the probative value of the medical evidence outweighs the Veteran's contentions.  

In conclusion, the Board finds that both the Veteran's low back disorder and gout clearly and unmistakably preexisted his second period of active service and were not aggravated therein.  


ORDER

Service connection for a low back disorder, diagnosed as thoracolumbar scoliosis and minimal spondylosis, is denied.  

Service connection for gout is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


